              Case 5:18-cr-00258-EJD Document 956 Filed 08/26/21 Page 1 of 4




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                  )   Case No. CR-18-00258-EJD
15                                              )
            Plaintiff,                          )   NOTICE OF FILING OF EXHIBITS RELATED
16                                              )   TO VOIR DIRE
       v.                                       )
17                                              )
     ELIZABETH HOLMES and                       )   Hon. Edward J. Davila
18   RAMESH “SUNNY” BALWANI,                    )
                                                )
19          Defendants.                         )
                                                )
20                                              )
                                                )
21                                              )

22

23

24

25

26

27

28

     NOTICE OF FILING OF EXHIBITS RELATED TO VOIR DIRE
     CR-18-00258 EJD
              Case 5:18-cr-00258-EJD Document 956 Filed 08/26/21 Page 2 of 4




 1                   NOTICE OF FILING OF EXHIBITS RELATED TO VOIR DIRE

 2          As discussed at the August 25, 2021 hearing, Ms. Holmes hereby lodges in the record the

 3 following long-form media cited in the jury questionnaire:

 4          1. Bad Blood by John Carreyrou (2018)

 5          2. The Theranos Deception on 60 Minutes (2018)

 6          3. The Dropout: ABC 20/20 (2019)

 7          4. ABC Nightline Documentary: The Dropout (2019)

 8          5. ABC: The Dropout Podcast (2019, 2021)

 9          6. HBO: The Inventor (2019)

10          7. TED Talk: Theranos, whistleblowing and speaking truth to power by Erika Cheung (2020)

11          8. Thicker than Water by Tyler Shultz (2021)

12          According to the completed questionnaires, the following jurors stated that they have watched or

13 read (in whole or in part) one or more of the specific foregoing publications:

14          1, 26, 31, 46, 58, 63, 78, 90, 116, 135, 159, 168, 169, 171, 173, 181, 184, 188, 195, 203, 220,

15          239.

16          According to the completed questionnaires, the following jurors recalled with different degrees

17 of certainty they had watched some or all of a program, but could not identify the specific program:

18          11, 14, 49, 64, 93, 94, 95, 112, 130, 133, 160, 164, 193, 196, 207, 208, 212, 223.

19          For the Court’s convenience, we note that, according to the completed questionnaires, the

20 following jurors have been exposed to other media coverage (outside of the seven publications listed

21 above):

22          7, 20, 23, 29, 30, 41, 42, 47, 56, 62, 66, 71, 79, 96, 99, 102, 108, 122, 137, 140, 147, 152, 163,

23          166, 176, 186, 194, 198, 215, 219, 228.

24          These categories do not include the jurors struck by the Court for cause at the August 25, 2021

25 hearing, at least 9 of whom the parties identified as having evinced substantial media exposure and/or

26 bias in their questionnaire responses.1

27
         1
           Including the jurors struck at the August 25, 2021 hearing, approximately half of the jurors who
28 completed questionnaires indicated that they have consumed media concerning the case, or have
   NOTICE OF FILING OF EXHIBITS RELATED TO VOIR DIRE
   CR-18-00258 EJD
                                                  1
             Case 5:18-cr-00258-EJD Document 956 Filed 08/26/21 Page 3 of 4




 1 DATED: August 26, 2021

 2

 3

 4                                                     /s/ Kevin Downey
                                                       KEVIN DOWNEY
 5                                                     LANCE WADE
                                                       AMY MASON SAHARIA
 6                                                     KATHERINE TREFZ
                                                       Attorneys for Elizabeth Holmes
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
   knowledge or opinions about the case that could only have come (directly or indirectly) through media
28 exposure.
   NOTICE OF FILING OF EXHIBITS RELATED TO VOIR DIRE
   CR-18-00258 EJD
                                                  2
             Case 5:18-cr-00258-EJD Document 956 Filed 08/26/21 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on August 26, 2021 a copy of this filing was delivered via ECF on all
 3 counsel of record.

 4

 5                                                      /s/ Kevin Downey
                                                        KEVIN DOWNEY
 6                                                      Attorney for Elizabeth Holmes

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF FILING OF EXHIBITS RELATED TO VOIR DIRE
     CR-18-00258 EJD
